Citation Nr: 1235018	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of right inguinal herniorrhaphy.

2.  Entitlement to a temporary total rating due to convalescence for service-connected right inguinal hernia residuals pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 through January 1970 and again from July 1974 through June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In January 2011 correspondence the Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board notes that the Veteran has previously filed claims for service connection for PTSD and has been denied service connection and was instead granted service connection for adjustment disorder with mixed anxiety and depressed mood with traumatic head injury resulting in headaches, dizziness, mood swings, confusion, slowness of thought, problems with attention, memory, and cognitive defects.  Service connection for PTSD has previously been denied as there has been no confirmed diagnosis of PTSD on VA examination.  While the Veteran is already being compensated for a psychiatric disorder he has repeatedly sought to be service connected for PTSD.  In response to the January 2011 claim for service connection for PTSD the RO issued a rating decision dated in May 2012 wherein a 30 percent rating for the Veteran's psychiatric disorder was continued.  However, the rating decision did not readjudicate the issue of entitlement to service connection for PTSD.  The January 2011 claim for PTSD has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that the Veteran suffered an incarcerated right inguinal/femoral hernia and had it surgically corrected in October 1974.  The Veteran submitted a claim for service connection for residuals of a hernia surgery in March 2007 and by rating decision dated in March 2008 the RO granted service connection for residuals of right inguinal herniorrhaphy assigning a noncompensable disability rating effective March 8, 2007, the date of the Veteran's claim.  

The Veteran contends that he was treated for abdominal pain on and off from his October 1974 hernia surgery until June 2002 when he was diagnosed with a small umbilical hernia.  He declined surgery for this hernia until March 2006 when he underwent surgery for incarcerated right ventral hernia.  In April 2007 he developed another hernia (right paramedian ventral hernia) and had it surgically repaired in October 2007.  The Veteran underwent a VA examination in October 2007 and the diagnosis was recurrent ventral hernias times three.  

As above, the RO granted service connection for a right inguinal hernia assigning a noncompensable disability rating effective March 8, 2007.  The RO also denied a temporary total rating due to convalescence for service-connected right inguinal hernia residuals pursuant to 38 C.F.R. § 4.30.  The RO noted that even though the Veteran underwent surgery for a hernia in October 2007, the Veteran had an inguinal hernia in service and the post-service hernias were ventral.

In the Veteran's March 2009 notice of disagreement he wrote that ventral hernias occur in the general area of any prior surgical incision.  In June 2010 the Veteran was found to have another large ventral hernia.  He was afforded another VA examination in June 2012 which noted a history of inguinal hernia repair in 1974 and a history of ventral hernia repairs in 2006 and 2007.  On physical examination the Veteran was noted to have a small ventral hernia.  It was noted that the hernia was supported by truss or belt and recurrent.  It was also noted that the hernia was operable and remediable.  

No examiner has yet opined whether the Veteran's in-service inguinal hernia (of the groin) led to his post-service recurrent ventral hernias (of the abdomen).  Given the Veteran's contentions and the close proximity between the in-service inguinal hernia and post-service ventral hernias the Board finds that a VA opinion is warranted to determine whether the Veteran's post-service ventral hernias could be considered residuals of the Veteran's service-connected right inguinal herniorrhaphy.   

Accordingly, the case is REMANDED for the following action:

1. Afford the June 2012 VA examiner the opportunity to supplement his/her report.  The claims file must be made available to the examiner for review.  The examiner should specifically be asked to determine whether the Veteran's post-service ventral hernias can be considered residuals of the Veteran's service-connected right inguinal herniorrhaphy.

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.   

If the June 2012 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

2. Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3. Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


